Exhibit Subsidiaries Name of Subsidiary Jurisdiction AKG Acoustics GmbH Austria AKG Acoustics Limited United Kingdom Amek Systems and Controls Ltd. United Kingdom Amek Technology Group Limited United Kingdom Becker Automotive (Pty) Ltd. South Africa Becker Service und Verwaltungs GmbH Germany BSS Audio United Kingdom C Audio United Kingdom Crown Audio, Inc. Delaware Digital Audio Research Limited United Kingdom Fosgate, Inc. Delaware Harman Audio de Mexico S.A. de CV Mexico Harman Becker Automotive Electronic Systems Suzhou Co. Ltd. China Harman Becker Automotive Systems GmbH Germany Harman Becker Automotive Systems Holding GmbH Germany Harman Becker Automotive Systems, Inc. Delaware Harman Becker Automotive Systems Italy S.r.l. Italy Harman Becker Automotive Systems Japan KK Japan Harman Becker Automotive Systems Korea, Inc. Korea Harman Becker Automotive Systems Manufacturing Kft Hungary Harman Becker Automotive Systems (Michigan), Inc. Delaware Harman Becker Automotive Systems S.A. de C.V. Mexico Harman Becker Automotive Systems (Wisconsin), Inc. Delaware Name of Subsidiary Jurisdiction Harman Becker Media Drive Technology GmbH Germany Harman Becker Optical Components Technology Shenzhen Co. Ltd. China Harman Belgium NV Belgium Harman Consumer Finland OY Finland Harman Consumer Scandinavia A/S Denmark Harman International snc France Harman Consumer Nederland, B.V. Netherlands Harman Consumer UK United Kingdom Harman de Mexico S.A. de C.V. Mexico Harman Deutschland GmbH Germany Harman Europe EEIG United Kingdom Harman Financial Group LLC Delaware Harman France snc France Harman Holding GmbH & Co. KG Germany Harman International Industries Limited United Kingdom Harman International Japan Co. Ltd. Japan Harman International Singapore Pte. Ltd. Singapore Harman JBL (Suzhou) Ltd. China Harman Kardon, Incorporated Delaware Harman Management GmbH Germany Harman Motive United Kingdom Harman Music Group, Incorporated Delaware Harman Navis, Inc. Korea Harman Pro North America, Inc. Delaware Harman Pro UK United Kingdom Name of Subsidiary Jurisdiction Harman Software Technology International Beteiligungs GmbH Germany Harman Software Technology Management GmbH Germany Harman UK Limited United Kingdom HBAS International GmbH Germany HBAS Manufacturing, Inc. Delaware Infinity Systems, Inc. California innovative Systems GmbH Navigation-Multimedia Germany ISAS Gesellschaft fr innovative Anwendungs-Software GmbH Germany ISGPAS General Purpose Applications Systems GmbH Germany JBL Incorporated Delaware Lexicon, Incorporated Massachusetts Madrigal Audio Laboratories, Inc. Delaware MARGI Systems, Inc. California QNX Software Systems Co. Canada Canada QNX Software Systems GmbH Germany QNX Software Systems GmbH & Co. KG Germany QNX Software Systems K.K. Japan QNX Software Systems, Inc. California QNX Software Systems International Corporation Canada QNX Software Systems (Vancouver), Inc. Canada Son-Audax Loudspeakers Limited United Kingdom Soundcraft Electronics United Kingdom Studer Digitec snc France Studer Japan Ltd. Japan Studer Professional Audio AG Switzerland Name of Subsidiary Jurisdiction Studer UK United Kingdom Total Audio Concepts Ltd. United Kingdom Trinity Bay Sdn Bhd Malaysia
